DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2022 has been entered. Accordingly, the 112 rejections and drawing objections have been removed. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 13, 14 and 64-67 rejected under 35 U.S.C. 103 as being unpatentable over Stratton (US 2013/0214000) in view of Doundoulakis (US 5,025,953) and Bugnano (US 2015/0297021).

Regarding claim 1, Stratton (US 2013/021400) teaches a system for the production of a beverage, more particularly a cold beverage, comprising: 
a cartridge (22) which has a reservoir (volume of 22) filled with a beverage substance (concentrate of “concentrate bag 12” [0024]) and a mixing chamber (24); 
a beverage preparation unit (20) having a cartridge receptacle (attachment of 22, alternatively see Bugnano below advantaging providing pod type cartridge); and 
a cartridge discharge device (pressure differential device 32) which causes at least partial transfer of the beverage substance from the reservoir into the mixing chamber (see mixing chamber connection to reservoir via 18 “the dispensing of beverage concentrate through the bag outlet opening 18 is facilitated by pressurized gas, such as air or carbon dioxide, provided into the dispenser 22, exterior to the beverage concentrate bag 12, via a pressurized gas conduit 32.” [0022]); wherein inside the cartridge, there is arranged a screen element (12) on which the cartridge discharge device acts in order to transfer the beverage substance from the reservoir into the mixing chamber (see discharge above [0022]); 
wherein the screen element is arranged between the cartridge discharge device and the beverage substance (concentrate bag 12 surrounds concentrate below pressure device 32, see figure 3); and
wherein the beverage substance (concentrate [0024]) is arranged inside the 
Stratton is silent regarding wherein the screen element is specifically a bellows arranged inside the reservoir; 
wherein the bellows extends in a starting state from an output side at least partially parallel to a cartridge wall up to an input side and is moved by the cartridge discharge device towards the output side.
However Doundoulakis teaches wherein the screen element is a bellows (171) arranged inside the reservoir (9); 
wherein the bellows extends in a starting state from an output side (outlet cap 132) at least partially parallel to a cartridge wall (121) up to an input side (discharge device 172) and is moved by the cartridge discharge device (172) towards the output side (pressurizing device pushes beverage material towards outlet “The bellows 171 is shown to comprise a plurality of convolutions 179, which can fold to reduce the internal volume of the container and thereby that of the beverage” (column 6, lines 22-31)).
The advantage of providing a bellows system to deformable beverage containing component, is to fill an enclosure space with a beverage bag while providing controlled deformity of the beverage bag when reducing beverage bag volume therein the enclosure space. “The bellows 171 is shown to comprise a plurality of convolutions 179, which can fold to reduce the internal volume of the container and thereby that of the beverage” (column 6, lines 22-31).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Stratton with Doundoulakis, by modifying the pressure deformed bag of Stratton with the bellows deforming feature of Doundoulakis, to fill an enclosure space with a beverage bag while providing controlled deformity of the beverage bag when reducing beverage bag volume therein the enclosure space.
Stratton is silent regarding wherein the cartridge can be reversibly inserted. 
However Bugnano provides for a cartridge drink system wherein the cartridge is orientable in reverse input direction (beverage cartridge is insertable reversibly “In order for it not to matter which way such a capsule is placed in a corresponding machine for the preparation of beverages” [0055]). 
The advantage of a cartridge based flavoring component with ability to be reversibly inserted, is to allow an easy placement of flavoring connection to a beverage producing device no matter orientation of flavoring component “In order for it not to matter which way such a capsule is placed in a corresponding machine for the preparation of beverages, the projections 8 and the recesses 9 associated with two opposite planar surfaces or faces of the body 2 of the capsule may be specularly symmetrical with respect to an intermediate centre-line, so as to form a corresponding identification/information code which is specularly symmetrical.” [0055].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify the bellowed flavoring system of Stratton as already modified, with the easy to place reversable cartridge feature of Bugnano, to allow an easy placement of flavoring connection to a beverage producing device no matter orientation of flavoring component.

Regarding claim 2, Stratton discloses (Fig-3) the system as claimed in claim 1, Stratton further discloses wherein the beverage preparation unit comprises a liquid supply (26) which opens into the mixing chamber (24).

Regarding claim 12, Stratton discloses the system as claimed in claim 1, wherein the cartridge discharge device comprises a compressed air source (32) for blowing compressed air into the reservoir on the input side of the cartridge (top side of 12, see figure 3), wherein the system is configured in such a way that the beverage substance is pressed directly out from the reservoir by the compressed air (“the dispensing of beverage concentrate through the bag outlet opening 18 is facilitated by pressurized gas, such as air or carbon dioxide, provided into the dispenser 22, exterior to the beverage concentrate bag 12, via a pressurized gas conduit 32.” [0022]).

Regarding claim 14, Stratton discloses the system as claimed in claim 1, wherein the mixing chamber has a beverage outlet (28) through which the beverage formed from mixing the beverage substance with liquid is dispensed, wherein the system is configured in such a way that the beverage can be directed from the beverage outlet directly (finished product directly available to consumer at 28 after mixing chamber “a dispenser outlet nozzle 28 for dispensing the finished product,” [0024]) into a portable vessel (little weight in an apparatus claim is given to the intended method of collecting the finished product, However use of a collection device (e.g. cup, mug, pitcher) for finished beverage is inherent to the art of beverage making and therefore obvious).

Regarding claim 64, Stratton as modified by Doundoulakis teaches the system as claimed in claim 1, Stratton as already modified by Doundoulakis (Fig-2) teaches wherein the bellows is attached to the cartridge (9, Doundoulakis) in a region of the output side of the cartridge (bellows are attached to fluid outflow end of cartridge “A flexible bellows 171 is fitted inside the cylinder 121 of the container 9. The upper edge 126 of the bellows 171 is clamped between said parts 121 and 131. Such clamping is made secure and air-tight via the thread 119 at an "o" ring 126, which may be part of the bellows 171.” Doundoulakis (column 6, lines 1-15)).

Regarding claim 65, Stratton teaches the system as claimed in claim 1, Stratton further discloses wherein the bellows (12) is made from a liquid-impermeable film material (“The concentrate bag 12 is preferably of thin film flat shaped plastic” [0019]).

Regarding claim 66, Stratton as modified by Doundoulakis teaches the system as claimed in claim 1, Stratton as already modified by Doundoulakis teaches wherein the bellows collapses upon being moved toward the output side by the cartridge discharge device (Doundoulakis provides that the full volume occupying bellows fold to reduce internal volume in a controlled manner “The bellows 171 is shown to comprise a plurality of convolutions 179, which can fold to reduce the internal volume of the container and thereby that of the beverage” (column 6, lines 22-31)).

Regarding claim 67, Stratton discloses the system as claimed in claim 1, Stratton further discloses wherein the bellows is compressed by the cartridge discharge device (pressure differential reduces volume of beverage concentrate storing component 12, “the dispensing of beverage concentrate through the bag outlet opening 18 is facilitated by pressurized gas, such as air or carbon dioxide, provided into the dispenser 22, exterior to the beverage concentrate bag 12, via a pressurized gas conduit 32” [0022]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Stratton in view of Doundoulakis and Bugnano and in further view of Schmidt (US 5,301,838).

Regarding claim 13, the system as claimed in claim 1, wherein the cartridge discharge device comprises a negative pressure device for drawing the beverage substance out from the reservoir by means of negative pressure (decrease of pressure in reference to atmospheric over higher pressure experience by screen 12, [0022]), 
wherein the system is configured in such a way that the beverage substance is sucked directly out from the reservoir by the negative pressure (“the dispensing of beverage concentrate through the bag outlet opening 18 is facilitated by pressurized gas, such as air or carbon dioxide, provided into the dispenser 22, exterior to the beverage concentrate bag 12, via a pressurized gas conduit 32.” [0022]).
Additionally Schmidt provides that a negative pressure device (509) is known exchangeable to a positive pressure device for dispensing flavoring (column 5, lines 21-23).
It would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to provide the pressure differential flavoring discharging device of Stratton with either compressed air or a negative pressure device of Schmidt, as a routine selection of a known equivalent structure for performing the same function. Additionally, doing so would merely amount to a simple substitution of one known element for another with predictable results. See e.g. MPEP 2143, citing KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 15, 17, 60 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Stratton in view of Doundoulakis and Bugnano and in further view of Tansey (US 2013/0062366).

Regarding claim 15, Stratton discloses the system as claimed in claim 2, Stratton is silent regarding wherein the system comprises a cooling unit, and wherein the liquid supply is fed with liquid which is cooled by the cooling unit.
However Tansey teaches (Fig-14-15) wherein the system comprises a cooling unit (480), and wherein the liquid supply is fed with liquid which is cooled by the cooling unit (see figure 14/15).
The advantage of the system comprises a cooling unit, and wherein the liquid supply is fed with liquid which is cooled by the cooling unit, is to provide a chilled beverage “mixing a beverage concentrate with chilled water, on its way to it being served into a beverage container 205.” [0105]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Stratton with Tansey by adding to the liquid inlet system of Stratton, the chilled water source of Tansey, to mix a beverage of chilled temperature. 

Regarding claim 17, Stratton discloses the system as claimed in claim 2, Stratton is silent regarding wherein the liquid supply is fed with liquid which is admixed with carbon dioxide by a carbonator.
However Tansey teaches wherein the liquid supply is fed with liquid which is admixed with carbon dioxide by a carbonator (carbonated water created and fed to beverage mixing component “The liquid in the insulating carbonation dispensing tank 610 may be carbonated by CO2 provided from a CO2 cylinder 270. The carbonated water in the insulating carbonation dispensing tank 610 may be kept under pressure by an air pump 620 that may be regulated by a vent valve 630. When the user elects to dispense a beverage, the carbonated water may be supplied under the pressure in the carbonation tank via a check valve 530 to the mixing nozzle structure 195 to mix with the concentrate from the beverage dispensing cartridge 110 or the beverage dispensing pouch 20.” [0188]).
The advantage of the liquid supply is fed with liquid which is admixed with carbon dioxide by a carbonator, is to optionally mix a beverage having carbonation “The insulated liquid container 290 may then be connected via an optionally selectable carbonation device 280 that may, for instance, be activated by the CO2 cylinder 270. The liquid may then be transported to the mixing nozzle structure 195. In this way the user may select to have either a carbonated or an un-carbonated beverage, and may, in certain embodiments, select a degree of carbonation of the drink delivered to the beverage container 205” [0108].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Stratton with Tansey by adding to the liquid inlet system of Stratton, the carbonated water source of Tansey, to mix a beverage optionally having carbonation. 

Regarding claim 60, Stratton as modified by Tansey teaches the system as claimed in claim 15, Stratton as already modified by Tansey teaches wherein the cooling unit is part of the beverage preparation machine (480 as part of beverage preparation machine 100, see figure 15 of Tansey).

Regarding claim 61, Stratton as modified by Tansey teaches the system as claimed in claim 15, Stratton as already modified by Tansey teaches wherein the system comprises a separate refrigerator (Tansey 220) which is in active connection with the beverage preparation unit, and wherein the cooling unit (Tansey 450) is part of the separate refrigerator (figure 15 of Tansey provides that the conduit which runs through the evaporator 450 can conceptually be considered part of the refrigerator 220).

Claim(s) 63 is rejected under 35 U.S.C. 103 as being unpatentable over Stratton in view of Doundoulakis and Bugnano and in further view of Standaert (US 2018/0244428).

Regarding claim 63, Stratton discloses the system as claimed in claim 1, Stratton is silent regarding wherein the bellows consists of a fluid-impermeable and/or gas-impermeable foil.
Howver Standaert teaches wherein the bellows consists of a fluid-impermeable and/or gas-impermeable foil (“The flexible holders 4, 5 are made of a multilayer foil with a metallised layer” [0049]).
The advantage of the bellows consists of a fluid-impermeable and/or gas-impermeable foil, is to restrict oxygen from beverage making ingredients “The flexible holders 4, 5 are made of a multilayer foil with a metallised layer, in order to be impermeable to CO.sub.2 and oxygen.” [0049].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Stratton with Standaert, by modifying the plastic beverage film of Stratton, with the oxygen blocking metallised foil system of Standaert, to restrict oxygen from beverage making ingredients. 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113. The examiner can normally be reached 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Spencer H. Kirkwood/           Examiner, Art Unit 3761            

/IBRAHIME A ABRAHAM/           Supervisory Patent Examiner, Art Unit 3761